Title: Thomas Jefferson to Madame de Tessé, 8 December 1813
From: Jefferson, Thomas
To: Tessé, Madame de


           Dec. 8. 13.
               
          While at war, my dear madam and friend, with the Leviathan of the ocean, there is little hope of a letter’s escaping his thousand ships; yet I cannot permit myself longer to withold the acknolegement of your letter of June 28. of the last year, with which came the Memoirs of the Margrave of Bareuth. I am much indebted to you for this singular morsel of history which has given us a curtain view of kings, queens & princes disrobed of their formalities. it is a peep into the stable of the Egyptian god Apis. it would not be easy to find grosser manners, coarser vices, or more meanness in the poorest huts of our peasantry. the princess shews herself the legitimate sister of Frederic, cynical, selfish, and without a heart.notwithstanding your wars with England, I presume you get the publications of that country.
			 the Memoirs of mrs Clarke and of her Darling prince, and
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			 the Book, emphatically so called, because it is the Biblia Sacra Deorum et Dearum sub-caelestium,
			 the Prince regent,
			 his Princess and the minor deities of his court and government, sphere, form a worthy sequel to the memoirs of Bareuth; instead of the vulgarity and penury of the court of Berlin giving us the vulgarity & profusion of that of London, and the gross stupidity and profligacy of the latter, in lieu of the genius and misanthropism of the former.
			 the whole might be published as a Supplement to M. de Buffon, under the title of the ‘Natural history of kings & Princes,’ or as a separate work & called ‘Medecine for Monarchists.’
			 the ‘Intercepted letters’ a later English publication of great wit and humor, has put them to their proper use by holding them up as butts for the ridicule and contempt of mankind.
			 yet by such worthless beings is a
			 great nation to be governed, & even made to deify their old king because he is only a fool and a maniac, and to forgive and forget his having lost to them a great & flourishing empire, added 900. Millions sterling to their debt, for which the fee simple
			 of the whole island would not sell, if offered farm by farm at public auction, and increased their annual taxes from 8. to 70 millions sterling, more than the whole rent-roll of the island. what
			 must
			 be the dreary prospect from the son when such a father is deplored as a national loss. but let us drop these odious beings and pass to those of an higher order the plants of the field.
			 I am
			 afraid I
			 have given you a great deal more trouble than I intended by my enquiries for the Maronnier or Castanea Sativa, of which I wished to possess my own
			 country,
			 without knowing how rare it’s culture was even in yours. the two plants which your researches have placed in your own garden, it will be all but
			 impossible to remove hither. the war renders their safe passage across the Atlantic extremely precarious, and, if landed any where but in the Chesapeak, the risk of the additional voyage along the coast to Virginia is still greater. under these circumstances it is better they should retain their present station, and compensate to you the trouble they have cost you.I learn with great pleasure the
			 success  of our your new gardens at Aulnay. no occupation can be more delightful or useful. they will have the merit of inducing you to forget those of Chaville. with the botanical riches which you mention to have been derived to England from New Holland, we are as yet unacquainted. Lewis’s journey across our continent to the Pacific has added a number of new plants to our former stock, some of them are curious, some ornamental, some useful, and some may by culture be made acceptable on our tables. I have growing, which I destine for you, a very handsome little shrub, of the size of a currant bush. it’s beauty consists in a great produce of berries, of the size of currants, and literally as white as snow, which remain on the bush thro’ the winter after it’s leaves have fallen, and make it an object as singular as it is beautiful. we call it the Snow-berry bush, no botanical name being yet given to it, but I do not know why we might not call it Chionicoccos, or Kallicoccos. all Lewis’s plants are growing in the garden of mr McMahon a gardener of Philadelphia to whom I consigned them, and from whom I shall have great pleasure, when peace is restored, in ordering for you any of these, or of our other indigenous plants. the port of Philadelphia has great intercourse with Bordeaux and Nantes, and some little perhaps with Havre. I was mortified not long since by recieving a letter from a merchant in Bordeaux, apologising for having suffered a box of plants addressed by me to you, to get accidentally covered in his warehouse by other objects, and to remain three years undiscovered when every thing
			 in it was found to be rotten. I have learnt occasionally that others rotted in the warehouses of the English pyrates.
			 we are now settling that account with them. we have taken their Upper Canada, and shall add the Lower to it when the season will admit; and hope to remove them fully and finally from our continent.
			 and what they will feel more, for they value their colonies only for
			 the bales of cloth they take from them, we have established manufactures, not only sufficient to supercede our demand from them, but to rivalise them in foreign markets.
			 but for the course of our
			 war
			 I will refer you to M. de la Fayette to whom I state it more particularly. y our friend mr Short is well. he makes Philadelphia his winter quarters and New york, or the country, those of the summer. in his fortune he is perfectly independant and at ease, and does not trouble himself with the party politics of our country. will you permit me to place here for M. de Tessé the testimony of my high esteem and respect, and accept for yourself an assurance of the warm recollections I retain of your many civilities & courtesies to me, and the homage of my constant and affectionate attachment and respect.
          Th:
            Jefferson
        